ORDER
Petitioner filed a Petition for Review, seeking review of the Court of Appeals denial of his request for a stay of proceedings in the trial court and its order declining to accept jurisdiction of his petition for special action. On April 16,1997, this Court denied Petitioner’s request for stay of trial court proceedings. The Court has been advised that Petitioner’s trial has been continued to July 28, 1997. The issue presented in the Petition for Review is moot. Therefore,
IT IS ORDERED that the Petition for Review is dismissed.